EXHIBIT A to the CHIEF COMPLIANCE OFFICER AGREEMENT by and between U.S. BANCORP FUND SERVICES, LLC, ETF SERIES SOLUTIONS, and MICHAEL R. MCVOY Amended and Restated November 17, 2014 SCHEDULE OF FUNDS OF TRUST FOR WHICH COMPLIANCE OFFICER IS DESIGNATED AND APPOINTED TO THE POSITION OF CHIEF COMPLIANCE OFFICER Fund Name Adviser Sub-Adviser Date of Appointment AlphaClone Alternative Alpha ETF Exchange Traded Concepts, LLC Vident Investment Advisory, LLC May 13, 2013 Vident International Equity Fund Exchange Traded Concepts, LLC Vident Investment Advisory, LLC August 22, 2013 Vident Core U.S. Equity Fund Exchange Traded Concepts, LLC Vident Investment Advisory, LLC November 14, 2013 Deep Value ETF Exchange Traded Concepts, LLC Mellon Capital Management Corporation February 26, 2014 Falah Russell-IdealRatings U.S. Large Cap ETF Exchange Traded Concepts, LLC Mellon Capital Management Corporation May 19, 2014 Vident Core U.S. Bond Strategy ETF Exchange Traded Concepts, LLC Vident Investment Advisory, LLC September 2, 2014 Validea Market Legends ETF Validea Capital Management LLC November 17, 2014 DH Valuation-Weighted ETF Diamond Hill Capital Management, Inc. November 17, 2014 Master Income ETF Exchange Traded Concepts, LLC Penserra Capital Management, LLC November 17, 2014 AlphaMark Actively Managed Small Cap ETF AlphaMark Advisors, LLC February 19, 2015 U.S. Global Jets ETF U.S. Global Investors, Inc. February 19, 2015 U.S. Global Weiss ETF U.S. Global Investors, Inc. February 19, 2015 [Signature Page Follows] IN WITNESS WHEREOF, the parties have executed this amended and restated exhibit as of the day and year written above. U.S. BANCORP FUND SERVICES, LLC /s/ Michael R. McVoy Michael R. McVoy Executive Vice President ETF SERIES SOLUTIONS /s/ Michael D. Barolsky Michael D. Barolsky, Esq. Vice President COMPLIANCE OFFICER /s/ Michael R. McVoy Michael R. McVoy
